Title: James Madison to Robert M. Patterson, 25 April 1831
From: Madison, James
To: Patterson, Robert M.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 25. 1831
                            
                         
                        I recd. yesterday yours of the 21st. communicating your purpose of resigning your Chair in the
                            University, in the event of your being appointed to a vacant one at Baltimore. I need not say how much I regret the danger
                            of such a loss to the Institution, as it may possibly not be realised. I only add for the
                            present a re-assurance of my great & cordial esteem.
                        
                        
                            
                                James Madison
                            
                        
                    